UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-6851


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMNAH RUDISILL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:01-cr-00048-MR-9; 1:05-cv-00212-MR)


Submitted:   August 22, 2012                 Decided: August 27, 2012


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timnah K. Rudisill, Appellant Pro Se. Thomas Richard Ascik, Amy
Elizabeth   Ray,   Assistant   United  States Attorneys,   Jill
Westmoreland Rose, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Timnah    Rudisill      appeals   the   district      court’s    order

denying his motion to amend his previously filed Fed. R. Civ. P.

60(b) motion.       As noted by the district court, it could not

allow Rudisill to amend his Rule 60(b) motion as the motion was

no longer pending.         The Rule 60(b) motion had been denied in

December   2008.      We    have    reviewed   the    record     and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       United States v. Rudisill, Nos. 1:01-cr-

00048-MR-9;   1:05-cv-00212-MR        (W.D.N.C.    Apr.    24,     2012).     We

dispense   with     oral   argument     because      the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2